                                          Case 5:21-cv-03011-LHK Document 15 Filed 09/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     GARY D EASLEY,                                      Case No. 21-CV-03011-LHK
                                  12                    Plaintiff,                           ORDER DISMISSING PLAINTIFF’S
Northern District of California
 United States District Court




                                                                                             COMPLAINT WITHOUT PREJUDICE;
                                  13             v.                                          DENYING MOTION FOR EXTENSION
                                                                                             OF TIME
                                  14     SANTA CLARA COUNTY VALLEY
                                         MEDICAL HOSPITAL, et al.,
                                  15
                                                        Defendants.
                                  16
                                              On April 23, 2021, Plaintiff Gary Easley (“Plaintiff”), proceeding pro see, filed a
                                  17

                                  18   complaint in the instant case. ECF No. 1. On April 27, 2021, Judge Nathanael Cousins, to whom

                                  19   this case was originally assigned, granted Plaintiff’s application to proceed in forma pauperis and
                                  20   screened Plaintiff’s complaint under 28 U.S.C. § 1915. ECF No. 4. Judge Cousins found that
                                  21
                                       Plaintiff’s complaint failed to state a claim. Id. at 3. Judge Cousins therefore ordered Plaintiff to
                                  22
                                       file an amended complaint by May 27, 2021. Id. at 3. Judge Cousins warned Plaintiff that if
                                  23
                                       Plaintiff’s amended complaint failed to cure the deficiencies identified in Judge Cousins’ order,
                                  24

                                  25   Judge Cousins would recommend termination and dismissal of the complaint. Id.

                                  26          Five days after the May 27, 2021 deadline had passed, Plaintiff on June 1, 2021 filed a

                                  27
                                                                                         1
                                  28   Case No. 21-CV-03011-LHK
                                       ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE; DENYING MOTION FOR
                                       EXTENSION OF TIME
                                             Case 5:21-cv-03011-LHK Document 15 Filed 09/07/21 Page 2 of 3




                                       motion requesting an extension of the deadline to file an amended complaint to June 25, 2021.
                                   1

                                   2   ECF No. 5. On June 4, 2021, the case was reassigned to the undersigned judge. ECF No. 7. On

                                   3   June 8, 2021, the Court granted Plaintiff’s motion for an extension of the June 1, 2021 deadline to

                                   4   file an amended complaint to June 25, 2021. ECF No. 8.
                                   5
                                               Three days after the June 25, 2021 deadline had passed, Plaintiff on June 28, 2021 filed a
                                   6
                                       motion requesting a second extension of the deadline to file an amended complaint to July 25,
                                   7
                                       2021. ECF No. 9. On July 1, 2021, the Court granted Plaintiff’s motion for an extension of the
                                   8
                                       June 25, 2021 deadline to file an amended complaint to July 25, 2021. ECF No. 10.
                                   9

                                  10           Four days after the July 25, 2021 deadline had passed, Plaintiff on July 29, 2021 filed a

                                  11   motion requesting a third extension of the deadline to file an amended complaint to August 25,
                                  12   2021. ECF No. 12. On August 5, 2021, the Court granted Plaintiff’s motion for an extension of
Northern District of California
 United States District Court




                                  13
                                       the July 25, 2021 deadline to August 25, 2021, but the Court warned Plaintiff that the Court had
                                  14
                                       already granted three extensions of the deadline and would not grant a fourth extension. ECF No.
                                  15
                                       13.
                                  16

                                  17           Five days after the August 25, 2021 deadline had passed, Plaintiff on August 30, 2021 filed

                                  18   a motion requesting a fourth extension of the deadline to file an amended complaint. ECF No. 14.

                                  19   In support of Plaintiff’s motion for an extension of the deadline, Plaintiff states that “the United
                                  20   States resorted to computer infiltration and espionage to prevent as alleged, the Plaintiff from
                                  21
                                       submitting to the Court information regarding ISIS terrorist group in relation to his ‘poor me’ civil
                                  22
                                       litigation.” Id. at 3. Plaintiff goes on to explain that a “subversive group” worked in collusion
                                  23
                                       with Microsoft to time a hard-drive update to “crash and fry” all information on Plaintiff’s
                                  24

                                  25   computer, thus depriving Plaintiff of the ability to submit an amended complaint. Id.

                                  26           On August 5, 2021, the Court clearly warned Plaintiff that the Court would not grant a

                                  27
                                                                                          2
                                  28   Case No. 21-CV-03011-LHK
                                       ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE; DENYING MOTION FOR
                                       EXTENSION OF TIME
                                          Case 5:21-cv-03011-LHK Document 15 Filed 09/07/21 Page 3 of 3




                                       fourth extension of the deadline to file an amended complaint in this case. See ECF No. 13.
                                   1

                                   2   Moreover, the Court does not find that Plaintiff has shown good cause to support a fourth

                                   3   extension of the deadline to file an amended complaint. Thus, the Court DENIES Plaintiff’s

                                   4   motion for a fourth extension of time to file an amended complaint.
                                   5
                                              Finally, Plaintiff has failed to file an amended complaint that cures the deficiencies
                                   6
                                       identified in Judge Cousins’ April 27, 2021 order screening Plaintiff’s complaint pursuant to 28
                                   7
                                       U.S.C. § 1915. Accordingly, the Court hereby DISMISSES Plaintiff’s complaint without
                                   8
                                       prejudice.
                                   9

                                  10   IT IS SO ORDERED.
                                  11   Dated: September 7, 2021
                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                  13                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                        3
                                  28   Case No. 21-CV-03011-LHK
                                       ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE; DENYING MOTION FOR
                                       EXTENSION OF TIME
